Opinion issued January 23, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00023-CV
                            ———————————
                    IN RE DEBORAH FULGHAM, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Deborah Fulgham, has filed a petition for writ of mandamus

challenging the trial court’s order denying her motion for traditional and no evidence

summary judgment. 1 We deny the petition.




1
      The underlying case is Bryan Fagan v. Deborah Fulgham, cause number 2019-
      22657, pending in the 334th District Court of Harris County, Texas, the Honorable
      Steven Kirkland presiding.
                                PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2